PER CURIAM.
Upon an appeal of the defendant from a judgment of a justice of the peace, in favor of the plaintiff, the proceedings which had been had before the justice, were removed into the Circuit Court of Covington county, and there, on the motion of the defendant, quashed. No counsel has *214appeared here to direct our attention to any supposed defect. We have examined the record, and think there^ is no defect which is not cured ’by the thirty-eighth section of the act of eightéen hundred and nineteen.*
This opinion applies to six other cases in this Court, between the same parties. Each of the cases ought to have been tried de novo in the Circuit Court, as the act of eighteen hundred and nineteen directs.
The judgment in each caséis reversed, and each cause is remanded.

 Aik. Dig. 261.